PER CURIAM.
In this habeas corpus petition, Travis Keels claims entitlement to relief because the circuit court failed to conduct an evi-dentiary hearing and allow a witness to testify who was identified in Keels’ post-conviction motion. The place to make this argument was in the initial brief filed by petitioner in case number 1D05-3640, his appeal from the order denying the motion for postconviction relief. Accordingly, the petition for writ of habeas corpus is denied.
PETITION DENIED.
ALLEN, WEBSTER and THOMAS, JJ., concur.